Citation Nr: 0608945	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  01-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right (dominant) shoulder and right 
chest wall, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied an 
increased evaluation for residuals of shell fragment wound 
scars of the right shoulder and right chest wall.  In May 
2002 the Board denied an increased evaluation for these shell 
fragment wound residuals.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2003 
Joint Motion for Remand, the Secretary of Veterans Affairs 
(VA) and the veteran, through his representative, moved that 
the Board's decision be vacated and remanded.   The Court 
granted the motion in January 2003.  In July 2003 the Board 
remanded the claim for further development.  

In May 2005, the Board granted a 100 percent evaluation for 
PTSD, denied a claim of clear and unmistakable error in a 
1972 rating decision that assigned the initial noncompensable 
evaluation for shell fragment wound residuals.  The claim for 
an increased (increased) rating for the shell fragment wound 
was again remanded for further development.  That development 
has been completed.   


FINDING OF FACT

Residuals of shell fragment wounds of the right shoulder and 
right chest wall are manifested by scars which are 
asymptomatic, without evidence that they are painful or 
tender, limit function or motion, are deep, unstable, or 
exceed an area of 144 square inches.  There is a retained 
metallic fragment in the right chest wall with no residual 
pain or loss of function.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
shell fragment wounds of the right shoulder and right chest 
wall have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.69, 4.73, 4.118, Diagnostic Codes 5303, 7804, 
7805 (2002 & 2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

February 2004 and June 2005 VCAA letters informed the veteran 
of what information and evidence was necessary to grant 
increased evaluations of shell fragment wound residuals of 
the right shoulder and right chest wall.  

These VCAA letters also satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, these letters explained that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, the February 2004 letter stated, "Please provide us 
with any evidence or information you may have pertaining to 
your appeal."  The June 2005 letter stated, "If you have 
any evidence in your possession that pertains to your appeal, 
which is not already of record with the VA, please send it to 
us."  These letters served to advise the veteran of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to the most recent transfer of 
the case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because, 
as will be discussed below, the claim is being denied and no 
effective date is being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.  See 
Mayfield.  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records and outpatient treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate the shell fragment wound residuals of his right 
shoulder and right chest wall in August 2000, March 2004, and 
June 2005.  

In his February 2006 informal hearing presentation, the 
veteran's representative contended that the June 2005 VA 
examination was inadequate because it was conducted by a 
nurse practitioner.  The Board notes that the examination 
report indicates that the examiner reviewed the veteran's 
claims file and satisfied the requirements of the May 2005 
remand directives.  The findings of this VA examination are 
thorough and consistent with those of previous examinations, 
and the Board finds that another examination is unnecessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

The veteran was initially granted service connection for 
residuals of shell fragment wounds of the right shoulder and 
right chest wall in May 1972.  Service medical records reveal 
that the veteran is right-hand dominant.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Residuals of shell fragment wounds of the right shoulder and 
right chest wall are currently evaluated as noncompensable 
under Diagnostic Codes 5303-7805.  Diagnostic Code 5303 
evaluates injuries to Muscle Group III, intrinsic muscles of 
the shoulder girdle.  This diagnostic code provides 
evaluations of 0, 20, 30, and 40 percent, for slight, 
moderate, moderately severe, and severe injuries of the 
dominant side, respectively.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)

Slight muscle disability is characterized by a simple wound 
of muscle without debridement or infection.  History and 
complaint characteristic of slight muscle disability includes 
service department records of a superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c).  

Objective findings characteristic of slight muscle disability 
include a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus, no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of missile through 
muscle tissue.  For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

A showing of moderately severe muscle disability should 
include a report of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability is characterized by a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle disabilities, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

At VA examination in August 2000 he reported that he had no 
discomfort of the right shoulder or chest area and described 
the scars as very minimal.  Upon careful inspection the 
examiner reported that the right shoulder and chest wall were 
no longer revealing scars of shrapnel injuries.  

At VA examination in March 2004 the veteran reported that the 
shell fragment wounds of the right shoulder and right chest 
wall had caused no residuals.  The examiner's assessment was 
fragment wounds on the right arm and chest with no residual 
pain or loss of function.  

At VA examination in June 2005 the examiner noted a barely 
visible 11/2 by 1/2 cm scar 4 inches above the right elbow and a 
1/2 cm circular scar on the right lateral chest wall at about 
the 12th rib.  Physical examination of the right arm revealed 
no palpable object or freely moving soft tissue mass and no 
point tenderness, rubor, or swelling.  There was also no 
perceptible object palpated in the right chest wall, no point 
tenderness, and no rubor or swelling.  Chest X-ray revealed a 
2.4 mm diameter radiopaque metallic density foreign body in 
the soft tissues lateral to the right CP angle region of 
doubtful clinical significance.  Right humerus X-ray revealed 
no radiopaque foreign body.  The examiner's assessment was 
that, while no fragments were found in the right arm, there 
was a retained fragment in the soft tissue of the chest wall 
with no residual pain or loss of function.  

Thus, despite the fact that the veteran does have a retained 
metallic foreign body in the right chest wall, the medical 
evidence does not demonstrate that his condition approximates 
moderate injury, as there are no cardinal signs and symptoms 
of muscle disability, and the two most recent VA examinations 
have indicated no pain or loss of function resulting from 
these wounds.  Therefore, moderate muscle injury has not been 
demonstrated and an increased evaluation under Diagnostic 
Code 5303 is not warranted.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.    

Right shoulder and chest wall scars are currently evaluated 
as noncompensable under Diagnostic Code 7805, which instructs 
that scars should be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The criteria for evaluating scars changed effective August 
30, 2002, during the pendency of this appeal.  38 C.F.R. 
§ 4.118 (2005).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Diagnostic Code 7805 is the same in the pre and post August 
30, 2002 versions of the Rating Schedule.  A higher 
evaluation under this Diagnostic Code is not warranted 
because the medical evidence has consistently demonstrated no 
limitation of function resulting from scars of the right 
shoulder and chest.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002 & 2005).  

A higher evaluation is available under Diagnostic Code 7804, 
rating superficial scars which are painful on examination, 
however, the veteran described his scars as very minimal in 
August 2000, did not complain of pain, and both the March 
2004 and June 2005 VA examinations noted no residual pain.  
The June 2005 examiner also explicitly indicated no 
tenderness on palpation.  In the absence of evidence of a 
scar which is painful on examination, entitlement to a 
compensable initial evaluation must be denied under both the 
pre and post August 30, 2002 versions of this diagnostic 
code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2005).  

A higher evaluation is available under the old version of 
Diagnostic Code 7803, which provides a 10 percent evaluation 
for superficial scars which are poorly nourished with 
repeated ulceration.  The medical evidence does not show that 
the veteran's right shoulder and right chest wall scars are 
poorly nourished or that there is any ulceration, thus, a 
higher evaluation under this diagnostic code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

The new rating criteria provide compensable evaluations for 
scars that limit function, are deep, and exceed an area of 
six square inches; that are superficial and exceed 144 square 
inches; or that are superficial and unstable.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7803 (2005).  The available 
evidence does not show that the right shoulder and right 
chest scars meet any of these criteria and, so, a higher 
rating under these diagnostic codes is not warranted.  

Hence, the medical evidence does not reflect that the 
residuals of shell fragment wounds to the right shoulder and 
right chest wall warrant a compensable evaluation under the 
rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  

The veteran has not demonstrated that residuals of shell 
fragment wounds to the right shoulder and right chest wall 
cause marked interference in employment, nor have they 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for residuals of shell fragment wounds 
of the right shoulder and chest wall.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right (dominant) shoulder and right 
chest wall, currently evaluated as noncompensable, is denied.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


